Citation Nr: 0610035	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a depressive 
disorder, now rated as 10 percent disabling. 

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 1999 to March 2000. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
claims for an increased rating for depression and for service 
connection for low back pain. 

Service connection for a low back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDING OF FACT

The veteran has a depressive disorder characterized by 
intermittent occupational and social impairment due to 
depressed mood, irritability, anxiety, and sleep difficulty 
but without memory loss, panic attacks, delusions, lack of 
personal care, or impairment of thought process or 
communications.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but not greater, for 
depressive disorder have been met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. § 4.1, 4.3, 4.6, 4.126, 4.130 Diagnostic 
Code (DC) 9433 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2002 and 
October 2003; a rating decision in May 2003; a statement of 
the case in July 2004; and a supplemental statement of the 
case in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection and a 10 percent rating for a depressive 
disorder have been in effect since October 7, 2002.  The 
veteran seeks a higher rating and states that his symptoms 
have worsened. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities. 
VA must take into account the veteran's entire medical 
history and circumstances.
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will evaluate the evidence to determine 
whether an increased rating is warranted for the veteran's 
present level of disability.

A rating of 10 percent is warranted where the evidence shows 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; where symptoms are controlled by continuous 
medication.

The next higher rating of 30 percent is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9433 (General Rating 
Formula for Mental Disorders).

The record contains five VA psychiatric examinations.  In 
October 2002, the veteran stated that he was depressed with 
lack of energy, loss of interest in daily activities, 
anxiety, and loss of sleep.  However, he was unemployed and 
living with his parents while going through a divorce.  He 
had no panic attacks, hallucinations, delusional thoughts, or 
memory loss.  His dress and self-care were appropriate, and 
his speech was coherent and logical.  He displayed good 
insight, concentration, and judgment.  Although his mood was 
depressed and he was anxious about his divorce and 
unemployment situation, there was no indication of 
occupational impairment.

In April 2003, a VA examiner noted similar symptoms.  The 
veteran stated that he was doing well in college with the 
exception of working with one teacher.  He admitted becoming 
tense and irritable during classes.  The examiner evaluated 
the veteran's condition as an emotional reaction to marital 
problems.  In October 2003, a VA examiner noted the veteran's 
reports of occasional crying spells, feelings of guilt, 
changes in appetite, and continued trouble remaining asleep 
at night.  But, the examiner noted good concentration and 
attention, coherent thought process, and no panic attacks or 
loss of memory. 

A February 2004 VA fee basis evaluation shows that the 
veteran displayed forgetfulness, crying spells, loss of 
interest in daily activities, sleep difficulties, and 
depression.  The examiner diagnosed major, severe depression 
that was chronic, permanent, and rendered the veteran 
incapable of gainful activity.  This examiner noted that the 
veteran served in the Persian Gulf War, Bosnia, and Somalia, 
although the veteran's limited service records showed no 
overseas assignments during seven months of active duty for 
training. 

The most recent examination was in January 2005, conducted by 
the same VA examiner as in April 2003.  The veteran was 
divorced and unemployed, living with his parents.  He 
reported irritability, aggressive behavior, and difficulty 
starting sleep.  The examiner noted a depressed and tense 
mood but with coherent speech, good impulse control, and fair 
memory, insight, and judgment.  

At a November 2004 RO hearing, the veteran testified that he 
had three jobs in the last year.  He was terminated from one 
job because of his attitude toward other employees but left 
the other jobs because of disinterest and boredom.  He stated 
that he was registered for school but missed about 40 percent 
of the classes and passed half of the courses the previous 
semester, sleeping during the day and studying at night.  He 
lived with his parents and a companion and made no economic 
contributions. 

The hearing included the testimony of a private psychiatrist 
who provided the November 2004 statement.  He acknowledged 
that he was not the treating physician but that knew the 
veteran well.  He stated that he had reviewed the military 
and medical records and that he had seen the veteran during 
the three months prior to the hearing.  His opinion again was 
that the veteran suffered from severe, major depression in 
combination with physical disabilities and that he was 
completely disabled.

The Board finds that greater weight in this case is assigned 
to evidence from the veteran's treating physicians, 
particularly the physician conducting the two examinations in 
April 2003 and January 2005.  Although the private 
psychiatrist's evaluation was considered because of his 
familiarity with the veteran's situation and his review of 
the records, the treating physicians provided detailed 
clinical observations for direct application to the rating 
schedule.  The VA physician conducting two examinations 
indicated that some symptoms present are transient and 
expectable reactions to psychosocial stressors.  

The Board concludes that the veteran's condition warrants a 
30 percent rating since the effective date of service 
connection.  The veteran had consistent symptoms of depressed 
mood, irritability, anxiety, aggressiveness, and chronic 
sleep loss.  One examiner noted forgetfulness.  The evidence 
shows social impairment with domestic stress that concluded 
in divorce.  The evidence also shows occupational impairment 
with job instability, missed college classes, and low course 
pass rate.  The veteran stated that his actions were due to 
disinterest, lack of energy, or boredom.  While 
suspiciousness and panic attacks are not shown, the Board 
nonetheless finds that the veteran's symptomatology more 
nearly approximates the criteria for a 30 percent evaluation 
at the present time.  A higher rating is not appropriate 
because there is no evidence of panic attacks, 
suspiciousness, and speech or thought difficulties.  There is 
also no evidence of impaired judgment, impulse control, 
hallucinations, or suicidal ideation.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  In 
this case, resolving all benefit of any doubt in favor of the 
claimant, the Board finds that the criteria for a 30 percent 
evaluation for depressive disorder are met.  38 U.S.C.A. 
§ 5107(b) (West 2002)

ORDER

A rating for a depressive disorder of 30 percent disabling is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits. 


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a low back disability is 
necessary.

The veteran filed a claim in October 2002 for service 
connection for low back pain secondary to his service-
connected right knee disability.  Service medical records in 
the claims file are very limited and the date, place, and 
nature of the injury is not clear.  Despite several requests 
by the RO, there are no records of any induction, activation, 
or separation examinations.  There are also no medical 
treatment notes. 

While some records reflect a knee injury while performing 
physical training at a base in Georgia in November 1999, the 
veteran explained to examiners in April 2003, October 2003, 
and December 2003, and at the November 2004 hearing that he 
injured his knee and back in a truck accident while serving 
in Bosnia.  However, there is no military record of any 
overseas service or treatment for this accident.  On remand, 
the RO should obtain the veteran's service personnel records 
in addition to the service medical records. 

In the April 2003 examination, the examiner diagnosed 
mechanical low back pain and found that it was not caused by 
the right knee disability.  The examiner did not discuss 
whether there was any relationship between any in-service 
accident and his back condition.  Subsequent examinations in 
December 2003 and March 2004, including the results of a 
magnetic resonance imaging test, showed mild degeneration at 
L4-5 and right paracentral disc herniation.  Neither examiner 
commented on the relationship between any inservice truck 
accident and the back condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional service medical and 
personnel records, if available, 
including any records relating to the 
claimed truck accident and any related 
in-service treatment. 

2.  If any inservice back injury is shown 
in the service records, then schedule the 
veteran for an examination to assess the 
current condition of his lower back.  
Provide the examiner with the claims 
file.  Request that the examiner discuss 
whether any current back condition is 
related to any inservice injury. 

3.  Then, readjudicate the claim for 
service connection for low back 
disability.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
for its review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


